Citation Nr: 0627695	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-44 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for dysthymic 
disorder, claimed as secondary to PTSD.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action that found 
that no new and material evidence had been submitted to 
reopen a claim for service connection for PTSD that had been 
previously denied by the RO in an unappealed rating action of 
Ocober 1995.  In the January 2004 decision the RO also denied 
secondary service connection for a dysthymic disorder.  


FINDINGS OF FACT

1.  In October 1995 the RO last denied service connection 
for PTSD and properly notified the veteran of this 
decision and his appellate rights.

2.  Evidence received since the unappealed October 1995 is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.  

3.  The veteran's dysthymic disorder is not related to a 
service-connected disability.  





CONCLUSIONS OF LAW

1.	The October 1995 RO rating decision, which denied 
service connection for PTSD, is final. 38 U.S.C.A. § 
7104(b) (West 2002).  

2.	New and material evidence has not been received to 
warrant reopening the previously denied claim of 
entitlement to service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.	The veteran's dysthymic disorder is not  proximately due 
to service connected disability. 38 C.F.R. § 3.310(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in June 2004.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in March 2004.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran. A VA psychiatric 
examination was conducted. 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  Additionally, this notice must include 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error given the 
disposition of the current issues.

In a decision issued by the U.S. Court of Appeals for 
Veterans Claims (CAVC), it was held that VA has certain 
specific notice obligations under 38 U.S.C. § 5103(a) with 
respect to attempts to reopen prior, final decisions with the 
submission of "new and material evidence" under 38 U.S.C. § 
5108 as that term is defined in 38 C.F.R. § 3.156(a).  VA 
must "describe[] what evidence would be necessary to 
substantiate that [sic] element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id.  Thus, VA's notice must identify 
the kind of evidence that would overcome the prior 
deficiency.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
March 2004 notice sent to the veteran fully complies with the 
mandate of Kent.





Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2003). )  Direct service connection may 
not be granted without medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed. 38 U.S.C.A. § 5108. "New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim." 38 
C.F.R. § 3.156(a) (effective August 29, 2001).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).


Analysis

In October 1995 the RO denied a claim of entitlement to 
service connection for PTSD.  In March 2004, the veteran 
applied to reopen this claim. The RO received these 
applications subsequent to August 29, 2001, the effective 
date of the amended version of 38 C.F.R. § 3.156(a), which 
deals with reopening claims. Therefore, the amended 
provisions apply for reopening a claim, as discussed below.

The pertinent evidence of record at the time of the October 
1995 RO decision may be summarized. The service medical 
records (SMRs), to include the veteran's examinations prior 
to entrance and prior to service discharge, contain no 
findings, complaints, or diagnosis indicative of any 
psychiatric disability.   The post service record also 
contained no findings of a psychiatric disability.  

The clinical evidence associated with the record subsequent 
to the October 1995 RO rating action that denied service 
connection for PTSD includes a report of a VA psychiatric 
examination conducted in April 2004. The examiner noted that 
the veteran had served in the Air Force and had been 
stationed in Vietnam for a year, during which time he had 
unloaded freight and stood perimeter guard duty. At the 
conclusion of the examination, the examining physician 
indicated, essentially, that the veteran did not fulfill all 
the criteria necessary to establish a diagnosis of PTSD.  A 
diagnosis of dysthymic disorder was diagnosed on Axis I. The 
examiner commented that the veteran's impairment of social 
and occupational functioning appeared to the result of 
antisocial and rebellious behavior complicated by drug and 
alcohol dependence. During an RO hearing before the 
undersigned conducted in February 2006, the veteran discussed 
the inservice events that he believed were his stressors 
leading to PTSD.  He said that he had experienced feelings of 
anger, fearfulness and nervousness, but he had not received 
psychiatric treatment, although he had received counseling 
for anger management.  

 The Board finds the evidence associated with the claims 
folder subsequent to the October 1995 rating action is not 
new and material regarding the veteran's claim for service 
connection for PTSD.  The basis for the October 1995 rating 
decision that denied service connection for PTSD was that 
there was no diagnosis of PTSD in the record.  No evidence of 
such a diagnosis has been submitted thereafter.  Since that 
is the case, it is apparent that no new evidence has been 
submitted regarding the veteran's claim for service 
connection for PTSD that would raise a reasonable possibility 
of substantiating this claim. Thus, no new and material as 
contemplated by 38 C.F.R. § 3.156(a) (effective August 29, 
2001) has been submitted that provides a basis to reopen the 
claim of entitlement to service connection for PTSD.  

Since the evidence does not demonstrate the existence of a 
dysthymic disorder until many years after service and since 
this recently diagnosed psychiatric disorder has not been 
associated with any service connected disability, it is 
apparent that service connection for dysthymic disorder, on 
either a direct or secondary basis, is also not warranted.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.










ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for PTSD is not 
reopened.  

Service connection for a dysthymic disorder is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


